Exhibit 10.2

 

FIRST AMENDMENT TO CONFIDENTIAL ADVISORY SERVICES AGREEMENT

 

This First Amendment to the Confidential Advisory Services Agreement (the
“Broken Arrow CASA Amendment”) by and between Zoned Properties, Inc., on behalf
of Chino Valley Properties, LLC (the “Advisor”) and Broken Arrow Herbal Center,
Inc. a non-profit Corporation of Arizona (the “Company”) is made this 1st day of
January, 2019 (the “Effective Date”). From time to time in this Agreement, the
Advisor and the Company may be referred to collectively as the “parties” and
each, individually, as a “party.”

 

RECITALS:

 

A. Advisor and Company entered into that certain Confidential Advisory Services
Agreement (the “Broken Arrow CASA”) executed and effective as of May 1, 2018 for
advisory services related to the premises commonly known as 2144 & 2148 N. Road
1 East Chino Valley, AZ 83462.

 

B. The parties each desire to amend the Broken Arrow CASA to reduce the Gross
Revenue Fee (as defined in the Broken Arrow CASA) from 10% to 0%, and to add an
additional $250.00 hourly advisory fee.

 

C. Pursuant to Section 16 of the Broken Arrow CASA, any modifications to the
Broken Arrow CASA must be in writing and signed by both parties.

 

D. Advisor and Company in executing the signature page attached hereto desire to
reduce the Gross Revenue Fee in the Broken Arrow CASA from 10% to 0% and to add
an additional $250.00 hourly advisory fee.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
for good and valuable consideration, the sufficiency and receipt of which is
acknowledged, the Parties agree to the following changes to the Broken Arrow
CASA:

 

AGREEMENT

 

1. Amendment to Section 3. As of the Effective Date, the Broken Arrow CASA is
amended to delete Section 3 in its entirety and to replace it with the
following:

 

3. Compensation

 

3.1Hourly Standard Fee. As payment for services rendered by the Advisor to the
Company under this Agreement, Company shall pay to Advisor an hourly fee equal
to $250.00 per hour for services as requested (the “Hourly Standard Fee”). The
Hourly Standard Fee shall be paid by Company to Advisor on a monthly basis
within ten (10) business days following the end of the immediately preceding
calendar month.

 

3.2Gross Revenue Fee. As further consideration for the services rendered by
Advisor to the Company under this Agreement, Company shall pay to Advisor a
revenue fee equal to zero percent (0%) of the Company’s gross revenue (“Revenue
Fee”). The Revenue Fee shall be paid on a monthly basis, no later than thirty
(30) calendar days following the end of the immediately preceding calendar
month, and the amount of such monthly payment of the Revenue Fee shall be equal
to the product of (a) zero percent (0%), multiplied by (b) the Company’s gross
revenue for such immediately preceding calendar month. Notwithstanding the
foregoing, upon the filing of the Company’s federal or state tax returns, (i)
Company shall calculate the Revenue Fee based on the amount of the Company’s
gross revenue reported on such federal or state tax returns, and (ii), if the
amount of such calculation is greater than the sum of all monthly Revenue Fees
payable to Advisor under this Agreement, Company shall pay to Advisor the amount
of such difference, which amount is in addition to all monthly Revenue Fees due
to Advisor under this Agreement.

 



1

 

 

3.3Late fees. All late payments shall bear interest at the monthly rate equal
one and one-half percent (1.5%), calculated daily and compounded monthly.

 

3.4No Setoff. In no event shall Company withhold payment of any amounts or fees
due and payable under this Agreement by reason of any setoff of any claim or
dispute with Advisor.

 

3.5No Withholdings. The Company shall make no withholdings from any compensation
paid under this Agreement to the Advisor, such as for federal or state income
taxes, Social Security or Medicare taxes. The Company shall provide the Advisor
an IRS Form 1099 for all compensation paid to the Advisor under this Agreement.
The Advisor agrees that the Company shall not be liable for any tax obligations
the Advisor may incur with respect to any payment under this Agreement, and
specifically agrees to hold the Company harmless from any such obligation. The
Advisor further agrees to defend, indemnify and hold harmless the Company,
consistent with the terms of this Agreement, from any efforts by any
governmental unit or authority that may seek to collect from the Company any
taxes related to any payment to the Advisor made pursuant to this Agreement.

 

3.6Expenses. All expenses incurred by the Advisor in performing the services
under this Agreement shall be incurred solely by the Advisor. The Company will
reimburse the Advisor for reasonable, pre-approved expenses associated with the
Advisor’s providing of the services.

 

2.  Defined Terms. Terms in this Broken Arrow CASA Amendment shall have the same
meaning as such terms have in the Broken Arrow CASA unless otherwise noted in
this Broken Arrow CASA Amendment.

 

3. Recitals. The Parties hereto hereby agree and acknowledge that the Recitals
to this Broken Arrow CASA Amendment shall be incorporated and made part of this
Broken Arrow CASA Amendment as if fully set forth herein.

 

4. Miscellaneous. This Broken Arrow CASA Amendment, together with the Broken
Arrow CASA as amended hereby, contains the entire agreement and understanding
among the Parties hereto with respect to the subject matter hereof and thereof
and supersedes all prior and contemporaneous agreements, understandings,
inducements, and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof and thereof. The express
terms hereof control and supersede any course of performance and/or usage of the
trade inconsistent with any of the terms hereof. No provision of this Broken
Arrow CASA Amendment may be amended or modified, except by a written instrument
executed by both parties. This Broken Arrow CASA Amendment and all questions
relating to its validity, interpretation, performance, and enforcement shall
exclusively be governed by and construed in accordance with the laws of the
State of Arizona, notwithstanding any Arizona or other conflict-of-law
provisions to the contrary. This Broken Arrow CASA Amendment may be executed in
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Broken Arrow CASA Amendment shall
become binding when one or more counterparts hereof, individually or taken
together, shall bear the signatures of all of the parties reflected hereon as
the signatories. Any photographic or xerographic copy of this Broken Arrow CASA
Amendment, with all signatures reproduced on one or more sets of signature
pages, shall be considered for all purposes as if it were an executed
counterpart of this Broken Arrow CASA Amendment. Signatures may be given by
facsimile or other electronic transmission, and such signatures shall be fully
binding on the party sending the same.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Broken Arrow CASA
Amendment as of the date first set forth above.

 

COMPANY:       BROKEN ARROW HERBAL CENTER, INC.       By: /s/ Christopher Carra
  Name: Christopher Carra   Title:   Board Member         ADVISOR:       ZONED
PROPERTIES, INC.       By: /s/ Bryan McLaren   Name: Bryan McLaren   Title:  
President + CEO  

 



3

 